Title: To George Washington from Richard Peters, 14 February 1794
From: Peters, Richard
To: Washington, George


          
            Dear Sir
            14 February 1794
          
          I have returned, under a Hope of seeing them again when they have gone their rounds,
            the Papers you were so good as to lend me on Agriculture. I have not had sufficient
            Leisure to peruse them with the Attention they deserve. I have a great Desire to read
            them with Care.
          I see no precise Object S[i]r J. has requiring more than a bare Acknowledgment of their
            reciept from you—I have sent a Dozen of the
            Outlines for a State Plan of Agriculture; & on one of them have made the Remarks you
            will see there & for the Purpose I mentioned to you. I am
            with my sincere Respect & Esteem your obed. Servt
          
            Richard Peters
          
        